           Case 2:21-cv-00032-JCM-NJK Document 1 Filed 01/07/21 Page 1 of 4


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
     (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                    UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   MARIA DEL REFUGIO LUGO, individually;                 Case No.

12                       Plaintiff,

13   v.

14   SMITH’S FOOD & DRUG CENTERS, INC.; an                 NOTICE OF REMOVAL
     Ohio Corporation; DOE SMITH’S FOOD &
15   DRUG CENTERS, INC. EMPLOYEES I through
     X; DOES I through X, and ROE Corporations I
16   through X, inclusive,

17                       Defendants.

18

19           Defendant, SMITH’S FOOD & DRUG CENTERS, INC. (“SMITH’S”) hereby gives notice

20   of its removal of Case No. A-20-823996-C from the Eighth Judicial District Court, Clark County,

21   Nevada, to this Court. This Notice of Removal is filed pursuant to 28 U.S.C. §§1441(a) and 1446.

22   As grounds for removal, SMITH’S states as follows:

23                                                    I.

24                                    NOTICE OF REMOVAL IS TIMELY

25           1.       On October 30, 2020, Plaintiff MARIA DEL REFUGIO LUGO, filed this lawsuit

26   against SMITH’S. Pursuant to 28 U.S.C. §1446(a), a complete copy of the state court file, including

27   the Complaint and process, is attached hereto as Exhibit “A”.

28   ///


     CLAC 6128557.1
         Case 2:21-cv-00032-JCM-NJK Document 1 Filed 01/07/21 Page 2 of 4


 1           2.       SMITH’S was served with process on or about November 9, 2020. SMITH’S hereby

 2   reserves any and all rights and defenses to Plaintiff’s Complaint.

 3           3.       The Complaint filed and served on SMITH’S merely alleged that “As a direct and

 4   proximate result of Defendants’ conduct, Plaintiff has been damaged in an amount in excess of

 5   $15,000.00.” (Compl. ¶14).

 6           4.       Defense counsel learned that the value of this case was sufficient for Federal

 7   jurisdiction on December 8, 2020. On that date, Plaintiff filed and served a Request for Exemption

 8   from Arbitration in the pending State Court litigation. Therein, Plaintiff alleges that she has incurred

 9   damages in the amount of $20,181.79 and will incur future damages in the amount $51,675.00 for a

10   total of $71,856.79. (Pl.’s Petition ¶2).

11           Upon receiving this information, Defense counsel learned that the “amount in controversy”

12   exceeds the jurisdictional minimum for diversity jurisdiction.

13           5.       This Notice of Removal is timely filed under 28 U.S.C. §1446(b), which provides:

14                    If the case stated by the initial pleading is not removable, a notice of
                      removal may be filed within thirty days after receipt by the defendant,
15                    through service or otherwise, of a copy of an amended pleading,
                      motion, order or other paper from which it may first be ascertained
16                    that the case is one which is or has become removable, except that a
                      case may not be removed on the basis of jurisdiction conferred by
17                    section 1332 of this title more than 1 year after commencement of the
                      action.
18

19           6.       The following pleadings have been entered and/or filed in State Court:

20                    a.     Plaintiff’s Complaint filed October 30, 2020;

21                    b.     Affidavit of Service of Summons and Complaint filed November 10, 2020;

22                    c.     SMITH’S Answer to Plaintiff’s Complaint filed November 30, 2020;

23                    d.     Plaintiff’s Request for Exemption from Arbitration was served on

24                           December 8, 2020; and

25                    e.     Commissioner’s Decision on Request for Exemption was served on

26                           December 24, 2020.

27           7.       Other than the pleadings discussed above, no further proceedings have taken place in

28   District Court, Clark County, Nevada as of the filing of this notice of removal.


                                                        2
     CLAC 6128557.1
         Case 2:21-cv-00032-JCM-NJK Document 1 Filed 01/07/21 Page 3 of 4


 1                                                       II.

 2                                   DIVERSITY JURISDICTION EXISTS

 3           8.       This is a civil action over which this Court has original jurisdiction pursuant to 28

 4   U.S.C. §1332. This action may be removed pursuant to 28 U.S.C. §1441, because the amount in

 5   controversy exceeds $75,000, exclusive of interest and costs; the suit involves a controversy between

 6   citizens of different states; and none of the properly joined defendants is a citizen of Nevada.

 7                    A.      The Amount in Controversy Requirement is Satisfied.

 8           9.       Plaintiff’s Complaint merely alleged that “As a direct and proximate result of

 9   Defendants’ conduct, Plaintiff has been damaged in an amount in excess of $15,000.00.” (Compl.

10   ¶14).

11           10.      In addition to the above, Plaintiff’s Request for Exemption from Arbitration served

12   on December 8, 2020 indicated that Plaintiff has incurred damages in the amount of $20,181.79 and

13   will incur future damages in the amount $51,675.00 for a total of $71,856.79. (Pl.’s Petition ¶2).

14                    B.      The Parties Are Diverse.

15           11.      The diversity of citizenship requirement is satisfied. SMITH’S is informed and

16   believes that Plaintiff was at the time of her Complaint a citizen and resident of the State of Nevada.

17   (See Compl. ¶1) .

18           12.      SMITH’S was at the time of the filing of Plaintiff’s Complaint and is now an Ohio

19   Corporation with its principal place of business in the State of Utah.

20                                                       III.

21                            REMOVAL TO THIS JURISDICTION IS PROPER

22           13.      Pursuant to 28 U.S.C. §§1332, 1441, and 1446, removal of the above-captioned state

23   court action to this Court is appropriate.

24           14.      Pursuant to 28 U.S.C. §1441(a), removal is made to this Court as the district and

25   division embracing the place where the state action is pending 28 U.S.C. §108.

26           15.      SMITH’S reserves the right to amend or supplement this Notice of Removal.

27           16.      SMITH’S reserves all defenses, including, without limitation, the defense of lack of

28   personal jurisdiction.


                                                         3
     CLAC 6128557.1
         Case 2:21-cv-00032-JCM-NJK Document 1 Filed 01/07/21 Page 4 of 4


 1           17.      SMITH’S requests a trial by jury of all issues.

 2           18.      Defense counsel is providing Plaintiff, by and through her counsel, written notice of

 3   the filing of this Notice of Removal as required by 28 U.S.C. §1446(d). Further, Defense counsel is

 4   filing a copy of this Notice of Removal with the Clerk of the Eighth Judicial District Court, Clark

 5   County, Nevada, where the action is currently pending.

 6           Dated this 7th day of January, 2021.

 7                                               COOPER LEVENSON, P.A.
 8

 9                                               By   /s/ Jerry S. Busby
                                                      Jerry S. Busby
10                                                    Nevada Bar No. 001107
                                                      Gregory A. Kraemer
11                                                    Nevada Bar No. 010911
                                                      3016 West Charleston Boulevard - #195
12                                                    Las Vegas, Nevada 89102
                                                      Attorneys for Defendant
13                                                    SMITH’S FOOD & DRUG CENTERS, INC.

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                        4
     CLAC 6128557.1
